MEMORANDUM OPINION

                                            No. 04-11-00416-CR

                                       IN RE Patrick BRADSHAW

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: June 29, 2011

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On June 15, 2011, relator Patrick Bradshaw filed a petition for writ of mandamus,

seeking a copy of the indictment and judgment from his felony conviction. In 1998, relator was

convicted of murder, and was sentenced to forty years’ confinement. Relator did not appeal the

conviction. Therefore, relator’s felony conviction is final.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp.

2010); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910
S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive

           1
           This proceeding arises out of Cause No. 97-03-9427-CR-A, styled State of Texas v. Patrick Bradshaw, in
the 38th Judicial District Court, Uvalde County, Texas, the Honorable Camile Dubose presiding.
                                                                                 04-11-00416-CR


means to challenge a final felony conviction.”). Because the relief sought in relator’s petition

relates to post-conviction relief from an otherwise final felony conviction, we are without

jurisdiction to consider his petition for writ of mandamus.

       Accordingly, relator’s petition is DISMISSED FOR LACK OF JURISDICTION.

                                                              PER CURIAM

DO NOT PUBLISH




                                                -2-